El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Los peticionarios en este caso dedujeron de sus ingresos brutos, en sus planillas correspondientes al año contributivo 1937, la parte proporcional de la pérdida sufrida por cada uno de ellos con motivo de la demolición de un edificio rui-noso de su propiedad, siendo el valor total de dicha pérdida la. suma de $11,550.71. Dicha deducción fué hecha a virtud de una carta que con fecha 18 de noviembre de 1937 recibiera el Dr. L. López de la Rosa del Tesorero de Puerto Rico que dice así:
“San Juan, P. R., Nov. 18, 1937. — Dr. L. López de la Rosa, Clí-nica Miramar, Ave. Olimpo No. 1, Parada 10, Mirámar, Santurce, Puerto Rico. — Atención: Sr. E. A. Sumersille, C.P.A. — Señor:—Se hace referencia a sus cartas de fecha 10 y 17 del actual, relacionadas con la destrucción de.su propiedad ‘Palmas No. 2, Miramar.’
“En contestación se le informa que habiendo sido destruida dicha propiedad debido a las condiciones peligrosas en que se encontraba, y no con el fin de construir un nuevo edificio, este Departamento ha llegado a la conclusión de que en virtud de lo estatuido en la See-*336ción 16, de la vigente Ley de Contribución sobre, Ingresos, y el Ar-tículo 118, del Eeglamento No. 1, promulgado bajo sus disposiciones, usted sufrió una pérdida para el año 1937, en la destrucción de la mencionada propiedad, que se determina así:
‘ ‘ Costo de la propiedad-$16, 000. 00

(Valor tasado (según recibo 5M4))

Solar de 540m/c_ $1, 620. 00
Casa_ 13,500.00
$15,120. 00

“Costo de la casa:

Determinado aplicando la proporción que existe en-tre el valor tasado de la casa ($13,500.00), y el total tasado de la casa y solar( $15,120.00), al costo total de la propiedad ($16,000.00)-$14,285.71
Menos: Valor tasado de los escombros- 2, 735. 00
“Pérdida Deducible_ $11,550.71
“El valor tasado de $2,735.00 ha sido determinado por un ta-sador de este Departamento que visitó en el día de ayer el" sitio donde radica la propiedad en cuestión.
“Se ha creído conveniente hacerle saber que la pérdida de $11,550.71 ha sido determinada por esta oficina tomando como base los datos suministrados por usted en su carta de fecha 10 de los corrientes, los que, desde luego, quedan sujetos a comprobación por este Departamento tn cualquier momento a los fines de determinar su corrección.
“Atentamente,
(f) “F. A. Eamírez Vega,
1' Sub-Tesorero. ’ ’
El 5 de octubre de 1944 el Tesorero de Puerto Rico le notificó a los peticionarios una deficiencia en sus contri-buciones sobre ingresos para el año 1937, siendo una de sus partidas — y la única objeto de este recurso — aquella de $11,550.71, antes mencionada. El motivo expuesto por el Tesorero para rechazar dicha deducción es que “la demo-lición fue hecha con miras de construir otro edificio.”
*337Querelláronse los peticionarios ante el Tribunal de Con-tribuciones alegando que la casa había sido destruida en el año- 1937 por estar en condiciones ruinosas y que la pérdida sufrida había sido oportunamente investigada y reconocida su dedueibilidad por funcionarios del Departamento de Hacienda. El Tesorero, en su contestación, alegó que dicha casa fue comprada con la intención de destruirla y de cons-truir en su lugar otro edificio y negó que la deducción fuera reconocida anteriormente por funcionarios de su departa-mento.
En la vista celebrada ante el Tribunal de Contribuciones los querellantes presentaron como prueba la carta anterior-mente copiada la cual fue admitida sin oposición del quere-llado. El Tesorero no presentó prueba alguna.
El tribunal inferior dictó resoluciones desestimando las querellas y para revisar su actuación expedimos a petición de los contribuyentes el presente auto de certiorari.
Basó su resolución el Tribunal de Contribuciones en el hecho de que los peticionarios no habían presentado prueba fehaciente e indubitada para destruir la presunción existente en favor de la corrección de la determinación de deficiencia hecha por el Tesorero. Analizando el alcance de la carta antes mencionada se expresó en la siguiente forma: '
“Si bien es cierto que en la. carta en cuestión, la que dicho sea - de paso fué admitida por este Tribunal sin objeción alguna del que-rellado, se informa al querellante López de la Rosa ‘que habiendo-sido destruida dicha propiedad debido a las condiciones peligrosas en que se encontraba, y no con el fin de construir un nuevo edificio, este-Departamento ha_ llegado a la conclusión de que . . . usted sufrió-una pérdida para el año 1937, en la destrucción de la mencionada propiedad’, no hay duda alguna de que en el párrafo final de la misma se aclara ‘que la pérdida de $11,550.71 ha sido determinada’’ por el Tesorero — ‘tomando como base los datos suministrados por usted, en su carta de fecha 10 de los corrientes, los que, desde luego, quedan sujetos a comprobación por este Departamento en cualquier momento a los fines de determinar su corrección.’ Es incuestionable que la aceptación contenida en el párrafo segundo de la referida carta es. *338•una pura y enteramente condicional, siendo la condición la de que los datos suministrados por el querellante fueran comprobados por el Departamento de Hacienda en cualquier momento. El hecho de .haber el Tesorero denegado más tarde la deducción de la referida .partida demuestra claramente que él no pudo comprobar que las .alegaciones contenidas en la carta de los recurrentes fechada él 10 -de noviembre, de 1937 fueran ciertas y que por el contrario llegó a la conclusión de que la realidad era otra.”
Es un hecho admitido por las partes que los peticionarios, ■aun al presente, no han construido ninguna edificación en el .solar en que existía la casa que fué demolida. En ningún momento ha cuestionado el Tesorero este hecho. Lo admi-tió en la carta del 18 de noviembre de 1937, supra, y la ale-gación contenida en su contestación al efecto de que “la casa fué comprada por la querellante con la intención de des-truirla y de construir en su lugar otro edificio,” sin prueba de su parte que la sostenga, mal puede ser sostenida a base ■ de la presunción que aplicó el tribunal recurrido para resol,ver el caso.
 Arguye el Tesorero que, de acuerdo con nuestra decisión en el caso de Mayagüez, Sugar Co. v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 753, y otra jurisprudencia que cita en su alegato, hemos resuelto que no intervendremos con la apreciación de la prueba hecha por el tribunal inferior y que si en el caso de autos éste resolvió que por sus términos la carta de noviembre 18 de 1937, sólo constituía una aceptación condicional por el Tesorero del hecho en controversia, no debemos sustituir nuestro criterio por el del Tribunal en cuanto a la conclusión a que llegó al apreciar dicha prueba. .Lo que dijimos en el caso de Mayagüez Sugar Co., supra, citando, entre otros, de Wilmington Co. v. Helvering, 316 U. S. 164 (refiriéndose al Federal Board of Tax Appeals) fué que: “Es de la competencia de la Junta, no de la Corte de Circuito de Apelaciones, pesar la evidencia, derivar inferencias de los hechos, y elegir entre inferencias contradictorias. La corte no puede sustituir su punto de vista so-*339bre los hechos por el de la Junta. Guando las conclusiones (findings) de la Junta están sostenidas por evidencia sustan-cial, ellas son concluyentes. ...” (Bastardillas nuestras.)
¿Es aplicable esta regla a los hechos del caso de autos? ¿Está sostenida la conclusión a que llegó el Tribunal de Con-tribuciones al interpretar el alcance de la carta de noviem-bre 18, 1937? Veamos.
La única prueba que tuvo ante sí el Tribunal inferior fué la carta misma presentada por los peticionarios. ¿Cons-tituye el párrafo final de dicha carta una aceptación condi-cional del hecho primordial en controversia, a saber, que la casa de los peticionarios había sido destraída por sus con-diciones ruinosas y no con el fin de construir un nuevo edi-ficio? Somos de opinión que la inferencia que hizo el Tribunal no está sostenida por los términos de la carta. En su segundo párrafo el Subtesorero hizo constar que “habiendo sido destruida dicha propiedad debido a las condiciones pe-ligrosas en que se encontraba, y no con el fin de construir un nuevo edificio, este Departamento ha llegado a la con-clusión de que en virtud de lo estatuido en (citas) . . . usted sufrió una pérdida para el año 1937, en la destrucción de la mencionada propiedad, que se determina así (Se detalla con un total de $11,550.71).” Hace constar luego que el valor tasado.de los escombros de $2,735 fué “determinado por un tasador de este Departamento que visitó en el día de ayer el sitio donde radica la propiedad en cuestión.” Hasta aquí la carta constituye una aceptación incondicional de los he-chos que en ella se expresan.
Ahora bien, en el párrafo final de la cartá se hizo cons-tar que “Se ha creído conveniente hacerle saber que la pér-dida de $11,550.71 ha sido determinada por esta oficina to-mando como base los datos suministrados por usted en su carta de fecha 10 de los corrientes, los que, desde luego, que-dan sujetos a comprobación por este Departamento en cual-quier momento a los fines de determinar su corrección.”
*340Este párrafo no condiciona la aceptación hecha anterior-mente al efecto de que, 1?, la casa fné destruida debido a sus condiciones ruinosas y no con el fin de construir nn nuevo edificio y, 2?, que los peticionarios sufrieron una pérdida para el año 1937 por la destrucción de la mencionada pro-piedad. Lo único que se dejó a futura comprobación por el Tesorero fué el montante de la pérdida de $11,550.71 ale-gada por los peticionarios y aún en cuanto a ésta ya el Te-sorero en su carta reconoció que uno de sus tasadores había determinado el valor de los escombros en $2,735. Si se tra-tase de un caso en que el Tesorero hubiera notificado a los peticionarios una deficiencia debido a que había comprobado que la pérdida sufrida por los peticionarios no era de $11,550.71 sino de, digamos, $5,000, sí podría decirse con acierto que el Tesorero había ejercitado la.condición reser-vada en el último párrafo de su carta y habría base en la prueba para sostener la conclusión a que llegó el- tribunal inferior.
De acuerdo con la doctrina que citamos en el caso de Mayagüez Sugar Co., supra, no estamos autorizados a de-rivar una inferencia contraria a aquella a que llegó el tribunal inferior, siempre que haya alguna prueba en el récord que la sostenga. Empero, la inferencia que del contenido de la carta derivó dicho Tribunal no está sostenida por prueba alguna y como consecuencia su conclusión tampoco lo está. Esto constituye un error de derecho.
Si a la carta presentada .como prueba por' los peticiona-rios, unimos el hecho incontrovertido de que los peticiona-rios no han construido ningún nuevo edificio, a pesar de que han transcurrido cerca de nueve años desde que se destruyó la casa en estado ruinoso, forzoso es concluir que los peticio-narios presentaron prueba suficiente para destruir la pre-sunción en que descansó el Tesorero y que correspondía a éste presentar prueba para sostener su actuación posterior.
*341Arguye el Tesorero que-la carta de noviembre 18 de 1937 no es una resolución administrativa ni una notificación de contribuciones o de deficiencias y que, por tanto, podía ser variada por él al notificar, como lo hizo, una deficiencia en el año 1944. Esto es correcto. La carta no es una notificación de deficiencias ni le imponía contribución alguna a los peticionarios. Empero, .ellos pagaron su contribución correspondiente al año 1937 en cuanto a la partida en discusión, de acuerdo con dicha carta. Siete años después el Tesorero les notifica una deficiencia en cuanto 'a la partida relacionada en la carta y al ser llevado el asunto ante el Tribunal de Contribuciones el .Tesorero descansó en la presunción de corrección que tiene su actuación. Para contrarrestar o destruir dicha presunción los peticionarios presentaron como prueba la carta. La única cuestión que resolve-mos es que esta prueba de los peticionarios, que constituye una admisión por el Tesorero, unida al hecho incontrovertido de no haberse hasta la fecha construido edificio alguno en el solar por los peticionarios, controvirtió la presunción y que correspondía al Tesorero presentar prueba en apoyo de su actuación, ya que la inferencia que dedujo el tribunal inferior para llegar a la conclusión a que llegó, no está justificada por la única prueba que tuvo ante su consideración.

Erró él Tribunal de Contribuciones al desestimar las que-rellas y en su consecuencia se anulan las resoluciones recu-rridas y se devuelven los casos para que dicte otras consis-tentes con esta opinión.